DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention II (the method for making an interior trim panel) in the reply filed on February 17, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden when examining the claims of Invention I.  This is not found persuasive because first, as shown by Examiner, the classification of each invention differs as Invention I is classified in CPC B32B2605/003 while Invention II is indicated in the restriction as classified in B29C43/184 and upon further consideration is more properly classified in C14B1/32, thus showing a differing field of search showing search burden to the examiner.  Further as Invention I can be manufactured by vastly different methods as opposed to the claimed method of Invention II, further search burden would be upon the examiner to search the product of Invention I. Further, Applicant argues that claims 16-20 should be examined along with elected Invention II.  Examiner respectfully disagrees.  Claims 16-20 recited a product and not a method and although the product is being claimed by its method, i.e. product-by-process limitation.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  Therefore, since claims 16-20 seek coverage for a product, and the structure of the product does not depend on its method of production, .
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 7-15.
Drawings
The drawings are objected to because it is unclear as to what structure is encompassed by the “feature” as in Fig. 1:
118 appears to be pointing to a dipping portion of the mould, however the surface lines of 116 are not present so it is unknown what this unshaded area may be;
Or is 118 pointing to the entire surface of 116 as well as the dipped portion as being the “feature’;
The “feature” is not labeled with a reference numeral on the corresponding upper moulding surface 114;
The surface lines of the upper moulding surface 114 are not present and one cannot determine if a shaded area is present.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 7 and 15 are objected to because of the following informalities: 
Claim 7, lines 5-6 should recite, “to securely fix [[the]] edges of the leather layer”;
Claim 7, line 9 should recite, “[[the]] a periphery”;
Claim 15, lines 2-3 should recite, “[[the]] a pliability of the leather layer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-10 (and claims 11-15 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite as it recites, “wherein the first compression molding die and the second compression molding dies define complementary surfaces that each include a feature having a radius of less than five millimeters; and compressing the leather layer between the first compression molding die and the second compression molding die such that the leather layer stretches locally adjacent to the feature and reduces the thickness of the leather layer to a second thickness that is less than five millimeters adjacent the feature.”  As it is claimed that both the first and second compression molding die have a feature, i.e. two features total, it is unclear as to which of these two features are being referred to as “the feature”.
Claims 8-10 are likewise indefinite for reciting “the feature”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzon (US 2020/0325550), as evidenced by Cassaro (US 2008/0209955), and in view of Schilles (US 7997894).
Regarding claim 7, Mazzon discloses a method of forming an interior trim panel (101) for a vehicle, the method comprising: providing a leather layer (1) having a first thickness greater than five millimeters (see para. 0027 where the thickness is approximately 3-5mm and may however vary,  and therefore can be greater than 5mm); clamping the leather layer (via 17) in a clamping frame (16) to securely fix the edges of the leather layer (as disclosed in para. 0048, 17 presses 16 against the edges); positioning (disclosed in para. 0039) the leather layer between a first compression molding die (11) and a second compression molding die (12), and wherein the first compression molding die and the second compression molding dies define complementary surfaces (13 and 14 respectively, shown as complementary throughout the drawings) that each include a feature (see annotated Fig. 4a); and compressing the leather layer between the first compression molding die and the second compression molding die (as disclosed in para. 0049 and 0064, and shown in Figs. 4A-B where the molds are pressed together).
Mazzon does not explicitly state that compression of the leather layer is such that the leather layer stretches locally adjacent to the feature and reduces the thickness of the leather layer to a second thickness that is less than five millimeters adjacent the 
Mazzon does not expressly disclose the feature having a radius of less than five millimeters.  However, Applicant has not shown or presented any evidence that the size of the radius of the feature being below five millimeters results in a structural difference other than the size of the feature (see para. 0027 of the written description of the instant application). The size of the feature appears to be purely a matter of design choice based on desired aesthetics of the finished piece, as stretching/thinning would occur regardless of size of the feature.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the radius of the feature as a matter of design choice 
Mazzon does not disclose wherein the frame is positioned outside of the periphery of both the first and second compression molding dies.
Schilles teaches a method for press molding a leather component wherein the clamping frame (20) is positioned outside of the periphery of both the first (11) and second (12) compression molding dies (as can be seen in Figs. 1 and 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method such that the clamping frame is outside the moulding dies of Mazzon as taught by Schilles because doing so amounts to simply replacing one known manner of clamping leather being relative to the moulding dies (disclosed by Mazzon) with another known manner of clamping leather being relative to the moulding dies (disclosed by Schilles).  
Regarding claims 8-10, the modified method of Mazzon does not expressly disclose wherein the feature has a radius of less than three millimeters [claim 8]/two millimeters [claim 9]/one millimeter [claim 10] and wherein the second thickness is less than three millimeters [claim 8]/two millimeters [claim 9] /one millimeter [claim 10] adjacent the feature. 
Regarding the radius of the leather, Applicant has not shown or presented any evidence that the size of the radius of the feature results in any structural difference 
Regarding “wherein the second thickness is less than three/two/one millimeter(s) adjacent the feature”, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the proper temperature, moulding time, and pressure to obtain such a thickness in order to compress the leather as much as necessary to increase the rigidity of the leather of the panel of Mazzon by a desired amount, since, as taught by Mazzon, the applied pressure is a results-effective variable that, as evidenced by Cassaro, impacts the final thickness of the leather.  Further it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
	Regarding claim 11, the modified method of Mazzon discloses further comprising providing a backing layer to the leather layer (as either the leather layer can comprise two overlapping layers, a backing layer is provided before moulding, see para. 0091-0092; or as a resin layer can be applied after moulding, see para. 0081).

Schilles teaches a method for press molding a leather component wherein providing the backing layer (2) comprises positioning the backing layer between the leather layer (1) and one of the first compression molding die (11) and the second compression molding die (12) before compressing the leather layer (as can be seen in Figs. 4-5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a backing layer between the leather layer and one of the dies before compressing in the method of Mazzon as taught by Schilles in order to allow for a single-state production process where moulding and connecting the two layers occur during the same step thereby reducing the number of production steps required and reducing time.
	Regarding claim 13, the modified method of Mazzon discloses wherein providing the backing layer comprises providing the backing layer to the leather layer before clamping the leather layer in the frame (the leather layer can comprise two overlapping layers, thus the backing layer is provided before moulding, see para. 0092).
	Regarding claim 14, the modified method of Mazzon discloses wherein providing the backing layer comprises providing the backing layer to the leather layer after 
Regarding claim 15, the modified method of Mazzon discloses further comprising soaking the leather layer in a solution prior to clamping the leather to increase the pliability of the leather layer (as disclosed in paras. 0039, the leather can be wetted in a solution as the initial step before being loaded into the mould, making it more flexible (i.e. pliable) disclosed in para. 0070).


    PNG
    media_image1.png
    555
    575
    media_image1.png
    Greyscale

Annotated Fig. 4A (Mazzon)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are leather stretching and moulding processes analogous to Applicant’s disclosed invention.  For example, Ziegelmeier (US 2018/0065403) shows a method for molding leather, Wenzel (US 2014/0339843) shows that compression molding of leather reduces thickness, and Van Der Linde (US 2017/0190079) shows that a smaller gap in the moulding cavity leads to reduced thickness of leather.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732